Walked, J.
While it is a general rule that a deed will not admit of parol stipulations being introduced into it, except in case of fraud, accident or mistake, (Logan vs. Bond, 13 Ga. R., 192,) yet the recital of the payment of the consideration may always be enquired into. Harwell vs. Fitts, 20 Ga. R., 723; Martin vs. Gordon, 24 Ga. R., 533. Fraud vitiates all contracts. Coffee vs. Newsom, 2 Kelly’s Rep., 442. Upon the trial of this case, the Court, at the instance of plaintiff in error, forced the plaintiff below to proceed for a recision of the contract, on the ground of fraud. The parol evidence admitted on the trial was for the purpose of showing that the deed for the right of way was obtained by fraud, and that complainant had sustained damages by the wrongful use of his land by the railroad company. The issue was fraud or no fraud, and that was a question for the jury. In determining that, question, it was their duty to pass upon all the evidence introduced before them.
1. By the statute, the complainant is made a competent witness, his credit being for the jury. The Courts must consider and treat him as a witness, because the Legislature has said so. This is reason sufficient.
2. Whether the consideration moving complainant to make the deed was public spirit, and a desire to enhance the value of his property, and that of his neighbors by securing the construction of the railroad, or the other inducements of a turnout, bridges, crossings, free tickets, etc., was a question for the jury. It is very certain no money was paid. Doubtless complainant expected to be benefited personally, or he would not have made the deed. If, as the jury have found, and there is testimony to sustain the finding, the representations were made, *681as he swears, to induce him to make the deed, and he, acting on these representations, did make it, would it not be a fraud on Hodnett to permit the company to hold on to the deed and not comply with the promises made as to the inducements thereto ? The company took possession of his property and .have used it for about fifteen years, greatly to his damage, and claim they have a right to do so, notwithstanding the jury have found that the deed was procured by fraud.
It is insisted, however, that the evidence proving that fraud should not have'been admitted. The spirit of our legislation is not favorable to the exclusion of testimony. The course of legislation on this subject is in favor of opening all the avenues which lead to truth, and admit light from every possible source, so asi» enable the jury by their verdict indeed to speak the truth of the transaction. Take the facts of this case. A public meeting was called for the purpose of procuring the right of way; the agents of the railroad company appointed for the purpose of getting up rights of way, were in that meeting; one of them made a speech; Judge Hill, a man of great influence in the community, made a speech and read letters from Judge King, the President of the company; the agents of the company proceeded in the meeting to obtain signatures for the right of way, each having a list of subscriptions, making no objections to the promises of Judge Hill, but went on the same day and took the deed from complainant, with a full knowledge of the promises made by Judge Hill, and were the inducements which caused the complainant to make the deed, and then say that these representations are not competent evidence! We do not so understand the rules of equity. The representations were made by those acting in behalf of the company, they caused the complainant to make the deed, the company received the deed and enjoyed the benefits accruing under it, and insist that nothing shall be paid for it, notwithstanding the agents of the company heard the promises made to the land holders, and knew that the deed was made on the faith of these representations. Under the circumstances, the speeches made in that meeting, and the inducements there held out to the people, were made *682in effect by the agents of the. company, for they were made in their presence, for the advancement of their undertaking; they were taking subscriptions and deeds for right of way ; and thus in all the length and breadth of representations made by Judge Hill and others in the meeting, adopted and ratified them as the representations of the agents themselves.. The company having thus induced the complainant to convey the right of way, should have complied with the promises made; or if the agents had no authority to bind the company, as they proposed to do, then the company should have repudiated the action of its agents, and returned to the complainant the deed which he had made. Instead of doing this, however, they hold on to the deed, make the road, stop up complainant's passway to his farm, causing him to travel five miles, instead of one, to get to his fields, pond up the water, make no bridge or crossing, or in fact do anything which they promised. Such conduct showed a disregard of the rights of the citizen, and ought to be visited with pretty heavy penalties. The jury, under the facts, gave a small verdict in favor of complainant, and the defendant should be well satisfied that it is not considerably larger. I think the testimony would have well warranted a much larger verdict. One has no right to appropriate the land of another without his consent, and without compensation. When the company accepted the deed and took the complainant's land, it should have paid him for it in the manner promised by its agents, or surrendered up to him the land obtained from him by this fraud. Where the principal by subsequent approbation adopts the agent’s act, the act then becomes that of the principal, and this approbation will be inferred whenever the principal avails himself of any advantages to be derived from the trans-. action. Hov. on Frauds, p. 145. In equity a corporation may be bound by a contract made on their behalf before they were fully constituted a corporate body, if they have had the benefit of it as a corporation ; thus an agreement made by the projectors of a railway company, on behalf of the projected .company, was held to bind the corporation, they having enjoyed the benefits of it. Grant on Corp., p. 294, citing *683Edwards vs. Grand J. R. R. Co., 7 Sim., 337 ; S. C. 1 My., &c., 650.
But does a case so plain need any authority to sustain it ? The railroad company have a deed which the jury have found was procured by fraud. The company do not pretend that they ever paid a cent for it, except the locating of the road on the complainant’s property. It is not right that the company should keep the property and not pay for it. They refuse to pay as they contracted, then the jury did right to set aside the deed and award damages to the plaintiff for the wrongful use of his property.
We approve of the direction given by the Court in relation to the right of way. The road needs the right of way, and as equity does complete justice, it was proper that the whole dispute should be settled by one decree; and therefore the assessment by the jury of the damages for the right of way was right and proper. Equity having obtained jurisdiction, very properly retained it and settled the whole matter between the parties, so that there should be an end of litigation in relation to this transaction.
Judgment affirmed.